Citation Nr: 1205052	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  06-29 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left carpal tunnel syndrome, to include as secondary to the service-connected residual scar from a shell fragment wound to the left upper arm with a retained foreign body and/or service-connected post-operative residual scar from a ganglionectomy of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to February 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the issue of entitlement to service connection for bilateral carpal tunnel syndrome for further development in January 2010.  All development has been completed.  In June 2011, the RO granted entitlement to service connection for residuals of a service-connected post-operative ganglionectomy scar of the right wrist (claimed as carpal tunnel syndrome).  The Board has accordingly recharacterized the remaining issue on appeal.  The case is once again before the Board for review.  


FINDING OF FACT

The Veteran does not have a current diagnosis of left carpal tunnel syndrome and the Veteran does not have a currently diagnosed disability of the left wrist or hand that is etiologically related to service or a service-connected disability.


CONCLUSION OF LAW

Left carpal tunnel syndrome was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, nor is it proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In November 2005 and May 2008 letters, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  August 2006 and May 2008 letters provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Fully compliant VCAA notice was not received prior to the initial rating decision.  Despite the inadequate timing of this notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice deficiency by issuing fully compliant notice in May 2008.  The RO readjudicated the case in a June 2011 supplemental statement of the case.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case (SOC) or supplemental statement of the case (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  There is no indication that any notice deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private treatment records, Social Security Administration (SSA) medical records, and VA examinations have been associated with the claims file.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011).  The Veteran was afforded VA examinations in April 2010 and July 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA examinations obtained in this case were predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; include an examination of the Veteran; and contain well-reasoned medical opinions which address the Veteran's claim for service connection.  VA examinations do not address the issue of whether the Veteran's claimed left carpal tunnel syndrome was aggravated by a service-connected disability; however, because VA examiners were unable to confirm the presence of a currently diagnosed left wrist or hand disability without EMG testing, the question of aggravation is moot.  EMG testing was offered to the Veteran at the time of April 2010 and July 2010 VA examinations; such testing was determined by VA examiners to be necessary to clarify his current diagnosis.   However, the Veteran declined electromyogram (EMG) testing.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Veteran's claim has, therefore, been decided on the evidence of record.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310  has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service treatment records do not note any specific complaints related to the left wrist or hand.  The Veteran had a shell fragment wound to the left arm for which he is currently service-connected. 

A VA examination dated in May 1971 reflects complaints of pain in the right wrist.  The Veteran noted pain in the left upper arm and reported that jobs which required pulling hurt his wrist and left upper arm.  There was normal range of motion in both arms, elbows, wrists, and hands except for the failure of full dorsiflexion of the right wrist.  Reflexes and pedal pulses were normal.  

During a September 1987 Board hearing, addressing prior claims for increased ratings, the Veteran described pain, weakness, and limitations in functioning in the right wrist and in the left arm.  He did not indicate any complaints specific to the left wrist or hand. 
  
A November 1987 VA examination diagnosed the Veteran with a history of a shrapnel injury in the left upper arm at the biceps area with subjective complaints of numbness in the wound area.  Objectively, there was no reflex change.  The Veteran was referred for an EMG study of the right arm to determine if he had carpal tunnel syndrome in the right wrist.  A November 1987 EMG study was for the evaluation of right carpal tunnel syndrome.  An EMG was not done on the left arm.  The EMG and nerve conduction velocity test (NCV) of the right arm were considered to be normal.   

An October 1997 private magnetic resonance imaging test (MRI) of the cervical spine reflects complaints of bilateral numbness and tingling in the left hand.  The Veteran reported a history of bilateral carpal tunnel syndrome.  

Private treatment records reflect complaints of left arm pain in October 2000.  The Veteran underwent EMG testing for left shoulder and arm pain.  The October 2000 EMG was normal with no electrophysiological evidence of compressive median or ulnar neuropathy or cervical radiculopathy, or diffuse polyneuropathy.  A note to the EMG study shows that although the study was normal, the Veteran may have intermittent "pinched" nerve with no persistent nerve impairment.  

A November 2000 VA examination shows that the Veteran reported a sensation of prickling and pain in the left arm which had been present since his shrapnel injury.  The Veteran reported that he was found to have carpal tunnel syndrome of the right wrist, and that it was surgically corrected in the past.  A neurological examination shows that strength in all muscle groups on the left side was normal.  There was mild pain on passive internal and external rotation of the right shoulder.  Reflexes were normal and symmetrical and a sensory examination was intact to all modalities.  The Veteran had a normal neurological examination without any defects, though he was noted to have a mild osteoarthritic type of pain in the left shoulder.  

VA treatment records show that the Veteran was treated for carpal tunnel "symptoms" in both the right and left hands in May 2002.  A review of the records show that the Veteran had EMG study in 1995 showing right carpal tunnel syndrome, and he was diagnosed with right carpal tunnel syndrome.  

An April 2010 VA examination included a review of the claims file.  The Veteran reported having problems with bilateral carpal tunnel syndrome since service, but noted that he was not formally diagnosed with carpal tunnel until sometime in the 1980s.  He had chronic problems with dorisflexion of the right wrist since service.  He had a shell fragment wound in the left bicep.  He reported that he had an EMG done in the 1980s which supported a diagnosis of carpal tunnel.  He stated that he had another EMG done in the 1990s which showed carpal tunnel.  The VA examiner, however, noted that the Veteran had an EMG in 2000 which was normal and showed no evidence of compressive median neuropathy.  The VA examiner also noted that the Veteran had neck issues dating back to the late 1980s; however, the Veteran reported that his hand and wrist issues dated back prior to his neck problems.  A detailed motor, sensory, and reflex examination of the left upper extremity was normal.  The Veteran declined EMG testing.  

With respect to the question of whether the left carpal tunnel syndrome was at least as likely as not caused or aggravated by a service-connected disability, the VA examiner stated that he could not resolve this issue without resort to mere speculation.  A rationale was provided for this opinion.  The VA examiner stated that the Veteran had multiple issues in regard to his bilateral upper extremity neuropathies.   He noted a diagnosis of bilateral carpal tunnel written in the Veteran's chart in 1997 and noted that he had some symptomatology to suggest this diagnosis.  The Board notes that the 1997 private treatment report referenced by the VA examiner reflects only a history of carpal tunnel syndrome, as reported by the Veteran.  The VA examiner stated, however, that the Veteran had a negative EMG study in 2000 and he had known cervical spine disc disease which could also cause upper extremity neuropathies.  The Veteran declined EMG testing, therefore, with conflicting histories and data, the VA examiner could not resolve the issue without resort to mere speculation.  He stated that if this issue were to be further investigated, he suggested it be done by the ultimate expert, a neurologist. 

A July 2010 VA examination was completed by a neurologist.  The VA examiner reviewed the Veteran's claims file, which was noted to contain several hundred pages of data.  The Veteran's history was described in detail.  In November 1968, the Veteran had a shell fragment in the left biceps with subsequent infection and removal.  The VA examiner also described the Veteran's right ganglionectomy.  The Veteran had symptoms of tingling in his hand and was diagnosed with carpal tunnel syndrome in the mid 1980s.  The Veteran had a positive EMG in the 1980s, and in 1995 he had a positive EMG for carpal tunnel in the right hand.  An EMG in 2000 was reported to be negative.  The Veteran refused a follow-up EMG during an April 2010 VA examination, but was examined by the physician.  The Veteran was noted to have bilateral wrist pain and numbness of the hands dating back to a 1970 surgery to the right wrist.  

On physical examination, the Veteran had decreased pinprick, subjectively, distally on both hands with an ulnar predominance on the right hand.  He had no numbness above the wrist in either hand.  In the left hand, it was primarily a distal/proximal symmetrical sensory defect to pinprick with no clear radicular pattern.  He had no difficulty with dorsiflexion or plantar flexion of the wrist or abduction or adduction of the fingers.  His biceps, triceps, brachioradialis, and deltoids were intact on the left.  Deep tendon reflexes were symmetrical.  The Veteran had an equivocal Tinel sign bilaterally.  There was no swelling on examination.  The Veteran had no particular flare-ups, although he had numbness in the hands with driving or prolonged working with the hands.  While he was on active duty, he had chronic profiling to decrease the use of the wrists and hands.  The Veteran's current symptoms severely limited his activity.  The VA examiner stated that the Veteran's hand numbness was not a result of brain disease.  He had a history of cervical disc disease.  However, the VA examiner found no clinical evidence of a current cervical radiculopathy.  The Veteran's most recent EMG and NCV in 2000 was reportedly negative for carpal tunnel or other entrapment neuropathy.  

The VA examiner noted that this was a difficult case.  He ultimately found that the Veteran's right hand symptomatology was caused by the sequelae from his service-connected dorsum ganglionectomies done on his right hand.  He noted that the Veteran's symptoms in the left hand were somewhat more complex.  The VA examiner stated that the Veteran had an injury in the left biceps which he would not expect to cause the symptomatology the Veteran currently had in his hand.  He emphasized that EMG testing had been declined by the Veteran.  The Veteran had only minimal disk bulging in the cervical spine.  Therefore, the VA examiner concluded that he did not have any clear, convincing evidence that the shrapnel injury to the biceps was producing his current left hand symptoms.  The VA examiner stated, further, that he did not have a good explanation for the symptoms in the left hand based on the information currently available.  He stated that it would be unlikely that a shrapnel injury to the biceps would produce a carpal tunnel syndrome.  The sine qua non for carpal tunnel syndrome was entrapment in the carpal tunnel which was in the wrist.  He stated that the biceps injury had produced some other sensory nerve involvement which was impossible to determine and would require conjecture, but his symptomatology began at the same time as his symptoms in the right hand.  The VA examiner stated that one must consider the possibility that symptoms in the left hand were related to unusual attitudes and overuse secondary to pain in the right hand.  He stated that it was at least as likely as not, given the timing of the events, that the shrapnel injury to the biceps produced some undetermined localized neuropathic injury which had manifested itself as paresthesias in the hand.  The VA examiner stated, based on his current examination, without recent neurodiagnostics which the Veteran refused, it would require pure conjecture on his part as to which specific nerves might have been injured.  

During an April 2011 VA examination for diabetes mellitus, the Veteran reported peripheral neuropathic symptoms in the bilateral upper extremities.  The Veteran noted carpal tunnel syndrome in both hands dating back five years on the left.  Although the VA examiner noted a diagnosis of carpal tunnel syndrome, motor, sensory, and reflex examinations of the left upper extremity were normal.  

The United States Court of Appeals for Veterans Claims (CAVC) held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet.App. 319, 312 (2007).  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Id.  Although VA and private treatment reports reflect a history of left arm complaints in the 1970s and 1980s, and left wrist symptomatology in the 1990s and 2000s; in the instant case, the most probative evidence of record does not identify a current diagnosis of left carpal tunnel syndrome.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  

The medical evidence of record shows that the Veteran has had a history of right carpal tunnel syndrome; however, the evidence of record does not confirm a diagnosis of left carpal tunnel syndrome.  VA examinations and lay statements dated in the 1970s and 1980s show that the Veteran had complaints related to the right wrist and left arm; however, he did not have specific complaints related to the left wrist or hand at that time and was not evaluated for the left wrist.  EMG testing prior to 2000 was done on the right wrist.  The Veteran had EMG testing done on the left wrist in 2000.  The EMG study, however, was normal.  The private physician did note that the Veteran may have intermittent "pinched" nerve with no persistent nerve impairment.  The Veteran was treated for carpal tunnel "symptoms" in the left wrist in 2002; but did not have a diagnosis related to his left wrist symptomatology.  While the Veteran has reported that EMG testing in the 1980s and 1990s supported a diagnosis of carpal tunnel; a review of the objective medical evidence of record shows that these studies revealed right carpal tunnel syndrome, and not left carpal tunnel syndrome.  As the Board has noted, later EMG of the "left" hand in 2000 did not reveal a diagnosis of carpal tunnel syndrome, or other chronic disability related to the Veteran's left wrist and hand symptomatology. 

According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  An April 2010 VA examiner could not confirm a diagnosis of left carpal tunnel syndrome, noting the Veteran's negative EMG in October 2000; and noting that the Veteran had cervical spine disc disease which could also cause upper extremity neuropathies.  He noted that he offered the Veteran EMG testing to clarify these issues, but such testing was declined.  He instead suggested that the Veteran be afforded an examination by a medical expert, a neurologist.  A July 2010 VA examination was completed by a neurologist.  Similarly, the VA neurologist could not confirm a diagnosis of left carpal tunnel syndrome without EMG testing; although such a diagnosis was not ruled out.  In that regard, the VA neurologist noted that it was possible that the Veteran's left hand symptoms were related to unusual attitudes and overuse secondary to pain in the right hand.  The VA examiner also indicated that the Veteran's biceps injury likely produced some other sensory nerve involvement in the left hand.  However, without neurodiagnostic studies, which the Veteran refused, the VA examiner ultimately opined that it would require pure conjecture on his part as to which specific nerves might have been injured.  

In this case, the Board finds that the July 2010 VA examination, completed by a neurologist who reviewed the Veteran's records in regard to his claimed left hand disability, provides the most probative evidence of record with respect to the Veteran's current diagnosis, or lack thereof, in this case.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  The VA examiner is a medical expert and based his opinion based on the available medical evidence of record, to include EMG testing of the left wrist shown in October 2000, and on examination of the Veteran.  His findings are supported by findings from a prior April 2010 VA examination.  While a more recent April 2011 VA examination for diabetes mellitus noted a diagnosis of left carpal tunnel syndrome, this appears to be based on a history as provided by the Veteran.  Medical opinions premised upon an unsubstantiated account of a claimant are of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As the Board has already noted above, while the Veteran has had a history noting carpal tunnel syndrome in the right hand; objective testing does not reflect a confirmed diagnosis of carpal tunnel syndrome in the left hand.  

The July 2010 VA examiner identified neuropathic symptomatology, to include numbness and pain in the left wrist and hand, which may be related to the Veteran's service-connected disabilities.  However, the Veteran ultimately did not have a diagnosed chronic disability relating his identified symptomatology.  The United States Court of Appeals for Veterans Claims has held that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  Service connection cannot be granted absent a current diagnosis.  VA examiners offered EMG testing so that they could ascertain the nature and etiology of any neurological disability that may be present in the left upper extremity; however, the Veteran declined such testing.  The Veteran has not established that he has a currently diagnosed left carpal tunnel syndrome, or that any diagnosed disorder of the left wrist or hand is etiologically related to service or to a service-connected disability.  Further neurodiagnostic testing would have provided evidence material to the issue under consideration.  In light of the foregoing, the Board finds that service connection for left carpal tunnel syndrome is not warranted.  The Board notes that in order to establish service connection on a secondary basis, the Veteran must establish that a current disability exists and that the current disability was either proximately due to or aggravated by a service-connected disability.  Because the Veteran does not have a current diagnosed disability of the left hand or wrist, secondary service connection is not warranted.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

The Board accepts that, in some circumstance, lay evidence may constitute competent evidence to establish a medical fact, such as hearing loss or pain.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Here, the Veteran is competent to report his left hand and wrist symptomatology, and the Board finds that these reports are credible.  However, in regard to providing a current diagnosis with regard to his neurological complaints, to include carpel tunnel syndrome, the Board finds that the Veteran is not competent; nor have his reports relating to a history of carpal tunnel syndrome been entirely credible.  The Veteran has reported during VA examinations, that he was diagnosed with bilateral carpal tunnel syndrome; however, EMG testing done in the 1980s and 1990s were done on only the right hand; and EMG testing done in 2000 did not reveal carpal tunnel syndrome in the left hand.  To date, the Veteran is not shown to have a confirmed diagnosis of carpal tunnel syndrome in the left hand as shown by the record and notations of bilateral carpal tunnel syndrome shown in the medical record have been based only on reports provided by the Veteran.  Based on the absence of a finding of left carpal tunnel syndrome on objective neurological testing; the Board find that the Veteran's reports of having left carpal tunnel syndrome are neither competent nor credible. 

C.  Conclusion

The Board concludes the preponderance of the evidence is against finding that the Veteran has left carpal tunnel syndrome etiologically related to service or to a service-connected disability.  The appeal is accordingly denied.  As the preponderance of the evidence is against the Veteran's claim, service connection is not warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b)  regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a disability of the left carpal tunnel syndrome is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


